DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 2/23/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 2D part loaded onto and separated a 3D part, formed by the 2D part, from the buck, as claimed in claim 1, applying a pre-distortion factor onto the 2D part, as claimed in claims 12 and 13must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czopek et al. (US 2009/0167037).
Czopek et al. discloses a method of forming a three dimensional plastic part (10).  The step of selecting a design comprising 2D (210,220) and 3D parts (10) and modeling the design is an inherent part of the engineering process of a vehicle bumper.  A 3D forming buck (200) corresponding to the 3D component (10) is manufactured.  The buck (200) has a contour present in a plurality of axes and plurality of planes, as shown in Figures 9-12.  The 2D parts (210,220) are heated and loaded onto the 3D forming buck (200) for a predetermined period of time, as shown in Figures 9 and 10.  The 3D part (10) is separated and removed from the buck and removed, as shown in Figure 11.  The 3D part (10) is cooled, as disclosed in paragraph [0045].  In reference to claim 2, the modeling utilizes computer aided design file as is standard in the industry.  In reference to claim 3, changing the computer aided design file will create a different 3D part.  In reference to claim 4, the design is a vehicle part, as shown in Figure 1.  In reference to claim 6, the 2D parts (210,220) utilized flat plates made from one of thermoplastic olefins, polycarbonates, polyesters, polypropylenes, polyurethanes, polyamides, and glass fibers, as disclosed in paragraph [0039].  In reference to claim 8, the flat plates (210,220) are subjected to a predetermined temperature in order to increase pliability, as disclosed in paragraph [0041].  In reference to claim 9, the flat plate is vacuum pressed onto the 3D forming buck, as disclosed in paragraph [0041].  In reference to claim 12, a pre-distortion factor is applied on the 2D part created using a flat plate (210,220) resulting in sheets (211,221), as shown in Figure 9.  In reference to claim 13, the pre-distortion factor is applied before the 2D part is utilized for creating the 3D part, as disclosed in paragraph [0042].  In reference to claim 14, the claim is directed to a trial and error method of producing the part.  This is standard practice in the industry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Czopek et al. (US 2009/0167037) in view of Jayko (US 2006/0167582).
Czopek et al. does not disclose how the buck is formed.
Jayko teaches forming a mold or buck using multi-axis milling, as disclosed in paragraph [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the buck of Czopek et al. using multi-axis milling, as taught by Jayko, to reduce manufacturing costs by using one machine that can form molds for many different components.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Czopek et al. (US 2009/0167037) in view of Botrie et al. (US 2007/0026201).
Czopek et al. does not disclose the material forming the buck.
Botrie et al. teaches forming a mold or buck from wood, as disclosed in paragraph [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the buck of Czopek et al. from wood, as taught by Botrie et al., as an obvious material choice that is inexpensive, easy to shape, and biodegradable. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Czopek et al. (US 2009/0167037) in view of Distel (US 2007/0191198).
Czopek et al. do not disclose milling undesired portions of the 3D part.
Distel teaches milling vehicle body parts to accept devices, as disclosed in paragraph [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mill undesired portions of the 3D part of Czopek et al., as taught by Distel, to provide attachment locations for various devices.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        June 3, 2022